Citation Nr: 0433800	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  00-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability other than post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant alleges he had qualifying service for VA 
benefits with the New Jersey Army National Guard between July 
1965 and April 1969, more specifically when his unit was 
activated for the purpose of riot control in Newark, New 
Jersey from July 14 to July 17, 1967.  These matters are 
before the Board of Veterans' Appeals (Board) from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida in June 1996 and in 
June 1998.  In April 2001, the Board remanded the case for 
additional development.

In February 2001, the appellant testified at a 
videoconference hearing before the undersigned.  At that 
hearing, he withdrew appeals seeking to reopen claims of 
service connection for back and skin disorders.  In a written 
statement the following month, he again expressed his wish to 
withdraw the claims pertaining to back and skin disabilities.  
Therefore, those claims are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that he has a psychiatric disorder, to 
include PTSD, stemming from National Guard service helping to 
quell riots in Newark, New Jersey in July 1967, and/or from 
being raped while serving in the National Guard.

The threshold matter to be resolved is whether the appellant 
had any qualifying service which would entitle him to VA 
benefits.  This information is critical, for if he did not 
have any qualifying service, he would not be a proper 
claimant for the benefits sought, and development of his 
claims would need to proceed no further.  

To warrant service connection, a claimed disability must have 
been incurred in or aggravated by active military service (or 
be secondary to such disability). 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The term "active service" includes 
active duty, any period of active duty for training, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A. § 101(24).  The term 
"active duty for training" includes full-time duty with the 
Army National Guard of any State under sections 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(22)(C).  The term 
"inactive duty training" includes service with the Army 
National Guard of any State (other than full-time duty) under 
section 316, 502, 503, 504, or 505 of title 32, or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23.

Here, while the record shows that at least part of the 
appellant's service was not under Title 32 (and not 
qualifying for VA benefits), it has not been conclusively 
established (or documented for the record) whether or not he 
had any service under Title 32, Sections 316, 502, 503, 504, 
or 505 that could confer eligibility for VA benefits.  

In the April 2001 remand, the Board requested that 
documentation be obtained relating to the appellant's period 
of active service with the New Jersey National Guard.  
Specifically, the Board sought copies of documents that would 
show under what authority the appellant's unit, Company C, 
2nd Battalion, 113th Infantry, was activated for riot duty 
during the Newark riots of July 1967.  The RO was asked to 
specifically obtain a copy of the document referred to in the 
appellant's service personnel file, identified as "State AD 
14-17 Jul 67 GO DoDNJ 14 Jul 67."

Additional service personnel records have been added to the 
claims file pursuant to the Board request.  However, the 
specific document sought was not obtained, and there is no 
indication in the record that such document is unavailable.  
A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the 
above, the Board has no recourse but to remand the case to 
the RO again for the actions that were not previously 
completed.

The Board had also specifically requested that attempts be 
made to obtain medical records from a number of named 
facilities.  While the RO requested a great deal of the 
records, review of the file reveals no evidence that records 
were requested from the Bergen Pines Hospital, the Bergen 
Community Mental Health Center, or the Seven Rivers Hospital.  
Furthermore, in a May 2004 letter, the appellant reported 
that he has had recent treatment at the "Oak Hill Hospital" 
in Brooksville, Florida.  Also, a May 2004 letter from the 
Medical Records Coordinator of the Springbrook Hospital in 
Brooksville, Florida, provided a list of dates when the 
appellant had recent treatment.  These records are not on 
file.  If the appellant had service qualifying for VA 
benefits, further development for the records would be 
necessary.

Finally, we note that the appellant has indicated that his 
PTSD is related to his being raped in service or witnessing a 
rape.  An individual who suffers from PTSD as a result of a 
sexual assault that occurred during inactive duty training 
may be considered disabled by an "injury" for purposes of 38 
U.S.C.A. § 101(24)(C).  See also VAOPGCPREC 8-2001.  Thus, it 
is possible to establish service connection for PTSD as a 
result of a rape that occurred during inactive duty training.  
However, the appellant's statements regarding a rape have 
been inconsistent and unclear.  (In April 1997 he indicated 
that he was raped in December 1968.  On September 1997 
examination, he reported being raped by a superior in the 
National Guard.  A December 1997 DRO conference report 
reflects that the appellant understood that his alleged 
assault occurred during a period of service not qualifying 
for service connection, and apparently withdrew that claim.  
In statements dated in July 1998 and November 1999, he 
indicated he was raped in 1969 by a superior while working in 
civilian employment with the Paterson Electronic Transformer 
Corporation.  On May 1999 VA evaluation he reported having 
witnessed a black woman being raped by a white police officer 
during the Newark riots.)  If the appellant had qualifying 
service, clarification of the inconsistencies would become 
necessary.  

If a PTSD claim is based on personal assault in service, 
evidence from sources other than the appellant's records may 
corroborate the appellant's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1, Part 
III, Change 49 (February 1996) par. 5.14c; see also YR v. 
West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA may not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  As well, VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).

Accordingly, the case is REMANDED, again, for the following:

1.  It should be conclusively established 
under what authority the appellant's 
unit, Company C, 2nd Battalion, 113th 
Infantry, was activated during the Newark 
riots of July 1967, specifically whether 
or not that activation was authorized 
under sections 316, 502, 503, 504, or 505 
of Title 32 of the United States Code, or 
the prior corresponding provisions of 
law.  An exhaustive attempt should be 
made to obtain the document identified as 
"State AD 14-17 Jul 67 GO DoDNJ 14 Jul 
67."  If that document cannot be 
obtained, it should be so certified for 
the record.

2.  If (and only if) the development 
above establishes that the appellant had 
service that may be qualifying for VA 
service connection benefits, the RO 
should proceed with the further 
development.   The RO should ask the 
appellant to submit signed waivers, with 
addresses, for VA to obtain copies of 
outstanding records of pertinent medical 
treatment provided to him from the Oak 
Hill Hospital and any other medical 
provider noted in the past and not 
already contacted.  The RO should make an 
exhaustive attempt to obtain copies of 
complete treatment records (those not 
previously secured) from all identified 
sources.  These should specifically 
include any treatment records from the 
following sources:

?	Springbrook Hospital, Brooksville, 
Florida, 34609, for treatment from 
July 2002 through March 2004.

?	Bergen Pines Hospital, Paramus, New 
Jersey 07652 for treatment in May 
and June 1969; in August 1969, and 
in May and June 1972.

?	Bergen Community Mental Health 
Center in Saddle Brook NJ 08589 for 
treatment in January 1973, and from 
October 1973 to October 1974.

?	Seven Rivers Hospital, Crystal 
Rivers, FL for treatment in March 
1992.

If any of the identified records cannot 
be obtained and the RO does not have 
affirmative evidence that they do not 
exist, the RO should inform the appellant 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  He should be 
advised that the VA will decide the case 
without these records unless he submits 
them.  If any documents cannot be 
obtained, the RO should certify in the 
record that they are unobtainable.

3.  The RO should ask the appellant to 
clarify his claim seeking service 
connection based on sexual assault during 
service.  If he responds, the RO should 
undertake any further development 
indicated by his explanation.  He should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  The RO should advise the 
appellant that if he fails to return any 
form seeking details regarding an 
inservice stressor event or fails to 
provide information useful to verifying 
such, VA will have no choice but to 
decide the case based on the evidence of 
record.  

4.  The RO should then make a 
determination for the record as to 
whether there is any credible supporting 
evidence that the appellant was sexually 
assaulted during active service, and, if 
indicated, arrange for an examination and 
medical opinion based on that 
determination.

5.  After completion of the above and any 
further development deemed necessary, the 
RO should readjudicate the matters on 
appeal.  If either remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 

The purposes of this remand are to ensure notice is complete, 
to assist the appellant with the development of his claims, 
and to ensure compliance with the precedent opinion by the 
Court in Stegall, supra.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

